 
 
Exhibit 10.2
 
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
 
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 under the Securities Exchange Act of
1934. The omitted materials have been filed separately with the Securities and
Exchange Commission.
 


 
MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of
October 12, 2010 (the “Effective Date”), by and among AKEENA SOLAR, INC., a
Delaware corporation (“Akeena”), REAL GOODS ENERGY TECH, INC., a Colorado
corporation (“Real Goods”) and SUNRUN INC., (“SunRun”) (each of Akeena, Real
Goods and SunRun a “Party” and collectively the “Parties”).
 
 
W I T N E S S E T H:
 
WHEREAS, Akeena and SunRun have entered into that certain Amended and Restated
Master Solar Facility Turnkey Contract dated October 29, 2009 (the “Akeena EPC”)
for the design, engineering, procurement, installation and construction of Solar
Facilities (as defined in the Akeena EPC);
 
WHEREAS, Real Goods and SunRun have entered into that certain Amended and
Restated Master Solar Facility Turnkey Contract dated February 9, 2009 (the
“Real Goods EPC”) for the design, engineering, procurement, installation and
construction of solar facilities;
 
WHEREAS, pursuant to the Akeena EPC, Akeena has ongoing obligations with respect
to certain Solar Facilities (“Akeena Obligations”) for the benefit of SunRun;
 
WHEREAS, Akeena is exiting the business of installing Solar Facilities and
desires to avoid or reduce certain of its installation and installation-related
responsibilities under the Akeena EPC;
 
WHEREAS, Real Goods is in the business of installing solar facilities and
desires to assume certain installation and installation-related responsibilities
of Akeena under the Akeena EPC; and
 
WHEREAS, the Parties have entered into that certain Memorandum of Agreement
dated September 14, 2010, pursuant to which the Parties agreed to enter into
this Agreement;
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency thereof being
hereby acknowledged, the Parties hereto hereby agree as follows:



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 
 

--------------------------------------------------------------------------------

 

 


 
1. Solar Facilities.  Pursuant to the Akeena EPC, Akeena has built or agreed to
build certain Solar Facilities for the benefit of SunRun.  Akeena has achieved
Final Completion (as defined in the Akeena EPC) for the Solar Facilities
described in Exhibit A attached hereto (“Completed Solar Facilities”) pursuant
to the Akeena EPC.  Akeena has started or intends to start construction of but
has not yet achieved Final Completion for the Solar Facilities described in
Exhibit B attached hereto (“Construction Solar Facilities”) pursuant to the
Akeena EPC.  Akeena has executed Addendums (as defined in the Akeena EPC) but
has not yet started and does not intend to start construction of the Solar
Facilities described in Exhibit C attached hereto (“Pending Solar Facilities”).
 
2. Project Construction.
 
(a) Construction Solar Facilities.  The Parties hereby agree that Akeena shall
complete the installation of and achieve Final Completion for the Construction
Solar Facilities in accordance with the Akeena EPC.  In no event shall Real
Goods perform any work other than Ordinary-Course-of-Business Warranty Claim
work with respect to the Construction Solar Facilities without the prior consent
of SunRun, which may be provided in writing or via email.
 
(b) Pending Solar Facilities.
 
(i) Each Addendum (as defined in the Akeena EPC) with respect to a Pending Solar
Facility is attached hereto as Exhibit E (the “Pending Solar Facility
Addendums”).  Akeena hereby irrevocably grants, conveys, transfers, assigns, and
delivers unto Real Goods all of Akeena’s right, title and interest in the
Pending Solar Facility Addendums.  Real Goods hereby irrevocably accepts and
assumes the Pending Solar Facility Addendums and from the date hereof agrees to
perform the work described in the Pending Solar Facility Addendums according to
the standard terms and conditions set forth in the Real Goods EPC and Addendums
(as defined in the Real Goods EPC) to the Real Goods EPC.  SunRun hereby
consents to the foregoing assignment and assumption.  From and after the date
hereof, Real Goods and SunRun shall treat the Pending Solar Facility Addendums
as Addendums under and pursuant to the Real Goods EPC.
 
(ii) The Parties hereby agree that Real Goods shall, pursuant to the Real Goods
EPC, commence the installation of and achieve Final Completion (as defined in
the Real Goods EPC) for the Pending Solar Facilities.
 
(iii) Real Goods hereby agrees to use commercially reasonable efforts to achieve
Final Completion (as defined in the Real Goods EPC) of ninety (90%) of the
Pending Solar Facility Addendums on or before December 31, 2010.



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 


 
-2-

--------------------------------------------------------------------------------

 

 


 
(iv) To the extent commercially reasonable and consistent with this Agreement,
Real Goods shall use Westinghouse solar modules in its construction of the
Pending Solar Facilities.
 
3. Warranty.
 
(a) Completed Solar Facilities and Construction Solar Facilities.  Pursuant to
Section 11 of the Akeena EPC, Akeena has certain warranty obligations to SunRun
for the Completed Solar Facilities and for the Construction Solar
Facilities.  With respect to each and all of the Completed Solar Facilities and
the Construction Solar Facilities once Final Completion has been achieved,
Akeena hereby assigns and Real Goods hereby assumes the warranty obligations to
SunRun for Ordinary-Course-of-Business Warranty Claims as set forth on Exhibit
D, and SunRun hereby consents to the foregoing assignment and
assumption.  Akeena agrees to reimburse Real Goods for all such
Ordinary-Course-of Business Warranty Claim work performed on Akeena’s
behalf.  “Ordinary-Course-of-Business Warranty Claims” shall mean any warranty
claim against an express warranty made pursuant to Exhibit D made by SunRun, its
successors or assigns, requiring time and materials repairs of less than $[***]
per job.
 
(i) For the avoidance of doubt, Real Goods’ warranty obligation to SunRun for
Ordinary-Course-of-Business Warranty Claims with respect to the Completed Solar
Facilities and Construction Solar Facilities shall be expressly set forth on
Exhibit D.  Real Goods will not have any warranty obligations other than set
forth herein.
 
(ii) The Parties hereby acknowledge and agree that in the event that Real Goods
fails to perform under an Ordinary-Course-of-Business Warranty Claim for any
Completed Solar Facility or Construction Solar Facility, Akeena shall have the
right and the obligation to perform or cause to be performed such
Ordinary-Course-of-Business Warranty Claim according to the terms of Section 11
of the Akeena EPC, and Akeena will remain liable for such
Ordinary-Course-of-Business Warranty Claim until it is completed in accordance
with the terms of Section 11 of the Akeena EPC.  If Akeena fails to perform the
Ordinary-Course-of-Business Warranty Claim within fifteen (15) days of written
notice from SunRun, SunRun at its option, and after notice to Akeena, shall have
the right to perform the necessary Work (as defined in the Akeena EPC) and
charge the reasonable cost thereof to Akeena.
 
(iii) Notwithstanding anything in this Agreement to the contrary, Akeena hereby
acknowledges and agrees that subject to and as defined by the terms and
conditions of the Akeena EPC and Addendums, Akeena shall remain liable for and
Real Goods shall have no liability for (A) any warranty claim arising from a
Completed Solar Facility or a Construction Solar Facility that is not an
Ordinary-Course-of-Business Warranty Claim and (B)  any damage to persons or
property caused by any Completed Solar Facility or Construction Solar Facility
except to the extent caused by or directly related to work performed by SunRun
or Real Goods.  SunRun hereby acknowledges and agrees that it shall not look to
Real Goods with respect to any claim described above.



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 


 
-3-

--------------------------------------------------------------------------------

 

 


 
(b) Pending Solar Facilities.  The Parties hereby agree that Real Goods will
have and provide to SunRun the warranty obligations for the Pending Solar
Facilities for which Real Goods completes the installation pursuant to the Real
Goods EPC.  SunRun and Real Goods hereby release and agree to indemnify and hold
harmless Akeena (i) from any and all warranty obligations under the Akeena EPC
with respect to the Pending Solar Facilities for which Real Goods completes the
installation, (ii) from any claims for personal injury or property damage
arising from Real Goods construction of any Pending Solar Facility, except to
the extent such claims arise from the sole negligence of Akeena (including
without limitation negligence related to the design of any Pending Solar
Facility by Akeena), and (iii) from any claims arising from Real Goods’
construction of Pending Solar Facilities which construction does not conform to
the terms of the applicable Pending Solar Facility Addendum.
 
4. Solar Facility Pricing.
 
(a) The Parties hereby agree that nothing contained in this Agreement shall
change the Contract Price (as defined in the Akeena EPC) to SunRun for the
Completed Solar Facilities, Construction Solar Facilities or the Pending Solar
Facilities, except to the extent or according to any term or condition of the
applicable EPC or Addendum for which (i) the Contract Price for the Construction
Solar Facilities shall be subject to adjustment pursuant to Sections 5.1 through
5.4 of the Akeena EPC, or (ii) the Contract Price for the Pending Solar
Facilities shall be subject to adjustment pursuant to Sections 5.1 through 5.4
of the Real Goods EPC.
 
(b) SunRun shall pay the Contract Price for the Construction Solar Facilities as
set forth on each applicable Addendum (as defined in the Akeena EPC) to Akeena
pursuant to the Akeena EPC.  SunRun shall pay the Contract Price for the Pending
Solar Facilities as set forth on the Pending Solar Facility Addendums to Real
Goods pursuant to the Real Goods EPC.
 
(c) To the extent not expressly set forth on the Pending Solar Facility
Addendums, Akeena shall promptly (but in no event more than 14 days after the
Effective Date) provide to SunRun and Real Goods any and all information and
documentation with respect to any pricing discounts Akeena has promised to Host
Customers (as defined in the Akeena EPC).  Real Goods hereby acknowledges and
agrees to honor such pricing discounts for the Pending Solar Facilities, to the
extent notice of such discounts is timely provided by Akeena.
 
(d) Akeena and SunRun hereby acknowledge and agree that the Contract Price for
certain of the Solar Facilities (as defined in the Akeena EPC) was calculated
based on an incorrect California Solar Initiative (“CSI”) rebate level, and
Akeena hereby agrees to refund to SunRun the lump sum amount of $[***], subject
to reasonable adjustment due to Host Customer cancellation, as the total
difference in the applicable Contract Prices as re-calculated based on the
correct CSI rebate level.



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 


 
-4-

--------------------------------------------------------------------------------

 

 


 
5. OEM Warranties.  Within fourteen (14) days of the Effective Date, Akeena will
deliver to both of Real Goods and SunRun detailed warranty information on all
equipment utilized or to be utilized in the Completed Solar Facilities and the
Construction Solar Facilities, including without limitation OEM warranties for
any components or sub-components used therein as set forth on Schedule 5
(“Warranty Information”).  In the event that Akeena fails to deliver the
Warranty Information as required by the preceding sentence, SunRun may offset or
withhold any amounts due from SunRun to Akeena under the Akeena EPC or any other
agreements between SunRun and Akeena up to the Collateral Amount (as defined
below) until such time as such Warranty Information is delivered as required.
 
6. Customer Transition.
 
(a) Customer Communication.  The Parties hereby agree and acknowledge that
(i) SunRun shall deliver the initial notification to the Host Customers (as
defined in the Akeena EPC) of the Pending Solar Facilities of the effect of this
Agreement and the fact that Real Goods will construct such Pending Solar
Facilities instead of Akeena, and (ii) after such initial notification Real
Goods shall be responsible for contacting such Host Customers regarding Real
Goods’ construction of such Pending Solar Facility.
 
(b) Akeena Leads.
 
(i) As of the Effective Date, Akeena will provide or will have provided to
SunRun and Real Goods a list of (i) all persons Akeena previously contacted who
have expressed interest in a Residential Solar Customer Agreement (as defined in
the Akeena EPC) (each such person, an “Akeena Lead” and such list, the “Akeena
Leads List”), and (ii) details of any discounts, special offers, promotions, or
similar incentives to enter into a Residential Solar Customer Agreement offered
by Akeena to each such Akeena Lead, if any.  Notwithstanding anything to the
contrary in this Agreement Akeena shall not disclose an Akeena Lead or any or
all of the Akeena Leads List to a person other than SunRun and Real Goods.
 
(ii) For each Akeena Lead:
 
(1) SunRun and Real Goods shall cooperate and make commercially reasonable
efforts to obtain a practicable order for a Residential Solar Customer Agreement
(as defined in the Real Goods EPC) (each, an “Order”) on such forms provided to
Real Goods by SunRun and in accordance with the procedures that SunRun and Real
Goods may jointly establish from time to time;
 
(2) To the extent an Akeena Lead has been presented with SunRun materials by
Akeena, any sale or Order that Real Goods closes with such an Akeena Lead shall
be for a SunRun Residential Solar Customer Agreement (as defined in the Real
Goods EPC);



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 


 
-5-

--------------------------------------------------------------------------------

 

 


 
(3) Real Goods shall honor any discounts, special offers, promotions, or similar
incentives offered to such Akeena Leads by Akeena and promptly disclosed
pursuant to the terms hereof; and
 
(4) For each Order submitted by Real Goods on behalf of an Akeena Lead that is
accepted by SunRun, the provisions of the Real Goods EPC shall apply, provided,
however, that to the extent commercially reasonable, Real Goods shall use
Westinghouse solar modules for each such Order.
 
7. Security or Escrow Arrangement.
 
(a) Security or Escrow.  Real Goods and Akeena hereby covenant and agree to
enter into a separate agreement (“Security Agreement”) whereby Akeena will
provide to Real Goods either i) a bond, letter of credit, insurance policy or
similar guarantee (“Security”)on terms reasonably acceptable to Real Goods or
ii) a cash escrow arrangement that is reasonably acceptable to Real Goods; in
either case, representing [***] of collateral (the “Collateral Amount”), for the
performance of Akeena’s obligations to compensate Real Goods for
Ordinary-Course-of Business Warranty Claims under Section 3(a) of this
Agreement.  The terms of such Security and the Security Agreement are to be
promptly provided in writing to SunRun after agreement is reached.  In the event
that Real Goods and Akeena fail to enter into the Security Agreement by [***]
(the “Collateral Deadline”), Akeena shall promptly deposit the Collateral Amount
into an escrow account (in which Real Goods will have a perfected priority
security interest) to be held for the purposes of satisfying Akeena’s collateral
obligation to Real Goods hereunder and under that certain Supply and Warranty
Agreement by and between Akeena and Real Goods dated as of the date hereof (the
“Escrow Deposit”).
 
(b) Offset.  The Parties agree that if Real Goods and Akeena have not entered
into the Security Agreement, or Akeena fails to make the Escrow Deposit within
five (5) days following the Collateral Deadline (excepting weekend and bank
holiday days), SunRun may withhold any amounts due (“Withheld Amounts”) from
SunRun to Akeena under the Akeena EPC or any other agreements between SunRun and
Akeena up to the Collateral Amount.  SunRun shall deposit the Withheld Amounts
in a separate account for purposes of satisfying the Escrow Deposit and the
Withheld Amounts shall be treated as the Escrow Deposit for purposes of
distribution and reduction (if applicable) by SunRun in a manner consistent with
the terms of this Agreement.
 
(c) Terms; Reduction.
 
(i) The terms of the Security Agreement or Escrow Deposit, as applicable, will
provide that Real Goods shall be allowed to immediately draw upon the bond,
letter of credit, insurance policy or guarantee or Escrow Deposit, as
applicable, in the event that Akeena fails to reimburse Real Goods for any
service on a Ordinary-Course-of-Business Warranty Claim within 30 days of
delivery by Real Goods of an invoice therefore.



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 


 
-6-

--------------------------------------------------------------------------------

 

 


 
(ii) If following the one year anniversary of the date hereof, Real Goods has
not previously drawn against the Security Agreement or Escrow Deposit as
applicable, the amount of security will be reduced by $[***] each year over a
nine-year period.
 
(iii) The obligations of Real Goods to provide service for
Ordinary-Course-of-Business Warranty Claims shall be conditioned upon and shall
not become effective unless and until either the execution of the Security
Agreement or the establishment of the Escrow Deposit with $[***] in cash in such
escrow.
 
8. Representations and Warranties of Akeena.  Akeena hereby represents and
warrants to Real Goods and SunRun as follows:
 
(a) Akeena (i) is duly organized and validly existing under the laws of the
State of Delaware, (ii) is in good standing under such laws and (iii) has full
power and authority to execute, deliver and perform its obligations under this
Agreement.
 
(b) The rights and duties assigned by Akeena pursuant to this Agreement are not
subject to any prior sale, transfer, assignment, lien or participation by Akeena
or any agreement to assign, lien, convey, transfer or participate, in whole or
in part.
 
9. Representations and Warranties of Real Goods.  Real Goods hereby represents
and warrants to Akeena and SunRun that Real Goods: (i) is duly organized and
validly existing under the laws of the State of Colorado, (ii) is in good
standing under such laws and (iii) has full power, ability and authority to
execute, deliver and perform its obligations under this Agreement.
 
10. Representations and Warranties of SunRun.  SunRun hereby represents and
warrants to Akeena and Real Goods that SunRun: (i) is duly organized and validly
existing under the laws of the State of Delaware, (ii) is in good standing under
such laws and (iii) has full power, ability and authority to execute, deliver
and perform its obligations under this Agreement.
 
11. Default and Remedies.
 
(a) Events of Default.  Any of the following occurrences or events, by or
against a Party, shall constitute a default under this Agreement: breach of any
of the terms, conditions, representations, warranties, or guarantees expressed
in this Agreement.
 
(b) Remedies.  In the event of a default by a Party each non-defaulting Party
shall have all such remedies as may be available to such non-defaulting Party in
law or at equity.  Notwithstanding the foregoing, a breach of this Agreement by
a Party shall in no event give a non-defaulting Party the right to suspend or
not perform any obligation such non-defaulting Party owes to the other
non-defaulting Party under this Agreement.



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 


 
-7-

--------------------------------------------------------------------------------

 

 


 
12. Publicity.  No Party shall make any disclosure or public statement with
respect to this Agreement or the terms and conditions contained herein without
the prior written consent of each of the other Parties.
 
13. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.
 
14. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall constitute an original, but
all of which counterparts together shall constitute one and the same instrument.
 
15. Entire Agreement.  This Agreement and any agreement, document or instrument
attached hereto or referred to herein (i) integrate all the terms and conditions
mentioned herein or incidental hereto and (ii) supersede all oral negotiations
and prior writings in respect to the subject matter hereof, including without
limitation the Memorandum of Agreement by and among Akeena, Real Goods and
SunRun dated as of September 14, 2010.
 
16. Further Assurances.  Each of Akeena, Real Goods and SunRun agree to provide
such information, execute and deliver any instruments and documents and to take
such other actions as may be necessary or reasonably requested by another Party
which are not inconsistent with the provisions of this Agreement and which do
not involve the assumptions of obligations other than those provided for in this
Agreement, in order to give full effect to this Agreement and to carry out the
intent of this Agreement.
 
17. Dispute Resolution.  The Parties shall negotiate in good faith and attempt
to resolve any dispute within thirty (30) days after the date that a Party gives
written notice of such dispute to each other Party.  In the event that the
Parties are unable to reach an agreement within such thirty (30) day period (or
such longer period as the Parties may agree), then each Party may pursue such
remedies as are available to it at law or equity.  In any proceeding to enforce
or interpret this Agreement, the prevailing party shall be entitled to recover
its expenses incurred in such proceeding, including reasonable attorney fees and
expert witness fees and costs.
 
18. Amendments.  No change, amendment or modification of this Agreement shall be
valid or binding upon the parties hereto unless such change, amendment, or
modification shall be in writing and duly executed by all Parties.
 
19. Assignment.  No Party may assign this Agreement without the prior written
consent of each other Party, provided, however, SunRun may assign this Agreement
with respect to Akeena to Assignee (as defined in the Akeena EPC) consistent
with Section 14.1 of the Akeena EPC and SunRun may assign this Agreement with
respect to Real Goods to Assignee (as defined in the Real Goods EPC) consistent
with Section 14.1 of the Real Goods EPC.  This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective permitted
successors and assigns.



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 


 
-8-

--------------------------------------------------------------------------------

 

 


 
20. No Waiver.  Any failure of SunRun, Akeena or Real Goods to enforce any of
the provisions of this Agreement or to require at any time performance by
another Party of any of the provisions hereof during the pendency of this
Agreement shall in no way affect the validity of this Agreement, or any part
hereof, and shall not be deemed a waiver of the right of SunRun, Akeena or Real
Goods thereafter to enforce any and each such provision.
 
21. Severability.  If any term or provision of this Agreement is determined to
be invalid, in conflict with any Law (as defined in the Real Goods EPC), void,
or otherwise unenforceable, and provided the terms and provisions of the
Agreement that are essential to the Parties remain substantially in effect, then
the remaining terms and provisions will continue in full force and effect and
the offending term or provision will be given the fullest meaning and effect
allowed by Law.
 
22. Third Party Beneficiary.  Nothing herein, express or implied, shall create
or establish any third party beneficiary hereto nor confer upon any Person not a
party to this Agreement any rights or remedies under or by reason of this
Agreement.
 
[Signature pages to follow]



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 


 
-9-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
date set forth above.
 


AKEENA:
AKEENA SOLAR, INC.,
a Delaware corporation
 
 
By: /s/ Gary
Effren                                                                     
Name: Gary
Effren                                                                     
Title:
President                                                                     
 
REAL GOODS:
REAL GOODS ENERGY TECH, INC., a Colorado corporation
 
By: /s/ John
Schaeffer                                                                     
Name: John
Schaeffer                                                                     
Title:
President                                                                     
 
 
SUNRUN:
SUNRUN INC.,
a Delaware corporation
 
 
By: /s/ Edward
Fenster                                                                     
Name: Edward
Fenster                                                                     
Title: CEO                                                                     
 

 





[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 


 
-10-

--------------------------------------------------------------------------------

 



 
Schedule 5
 


 
Warranty Information
 


 
For purposes of this Agreement, “Warranty Information” shall mean:
 
1) copies of the OEM warranty contracts related to the Completed Solar
Facilities and the Construction Solar Facilities to the extent authorized by
such OEM equipment suppliers after Akeena’s good faith efforts to secure consent
to Akeena’s delivery to SunRun of such OEM warranty contracts, and any existing
warranty claims related thereto;
 
2) copies of the OEM warranties of any suppliers of equipment included as
components or sub-components in any Completed Solar Facility or Construction
Solar Facility;
 
3) contact information for such suppliers of equipment included in any Completed
Solar Facility  or Construction Solar Facility; and
 
4) any warranty claim procedures specified by such suppliers.
 





[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 
 

--------------------------------------------------------------------------------

 



 
Exhibit A
 
Completed Solar Facilities:
 


 
[***]
 





[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 
 

--------------------------------------------------------------------------------

 



 
Exhibit B
 
Construction Solar Facilities:
 


 
[***]
 





[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 
 

--------------------------------------------------------------------------------

 



 
Exhibit C
 
Pending Solar Facilities:
 


 
[***]
 





[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 
 

--------------------------------------------------------------------------------

 



 
Exhibit D
 


 
Real Goods’ warranty obligation to SunRun for Ordinary-Course-of-Business
Warranty Claims shall be as set forth below (capitalized terms used but not
defined below shall have the meanings given to them in the Akeena EPC):
 
 
1. Contractor’s Warranties.  Contractor covenants and warrants that: (i) all
Work is of good quality and installed, constructed and accomplished in a good
and workmanlike manner and using skill, care and diligence consistent with all
manufacturer’s requirements and Prudent Practices; (ii) Contractor shall
procure, supply, install, construct and test the Work so that all Work performed
complies with all applicable Laws; (iii) all Work is free from defects and
deficiencies in materials and workmanship for the Solar Facility for a period of
ten (10) years and five (5) years for the roof following Final Completion; and
(iv) all material and equipment constituting any portion of the Work are in good
order and are new when installed.  SunRun’s sole remedy and Contractor’s sole
liability under the warranties provided in this section will be the repair or
replacement, at the Contractor’s option, of the defective Work.  Upon discovery
of defective Work, SunRun will notify the Contractor in writing of the defective
Work.  The Contractor will have fifteen (15) days from such written notice to
either repair or replace the defective Work.  If the Contractor fails to repair
or replace the defective Work within such fifteen (15) days, SunRun at its
option, and after notice to Contractor, shall have the right to perform the
necessary Work and charge the cost thereof to Contractor.
 
2. Equipment Warranties.  In procuring all equipment necessary for the Work,
Contractor shall obtain all applicable manufacturers’ warranties.  In performing
the Work, Contractor warrants that it will install all equipment in such a
manner as to not void or otherwise negate any manufacturers’ warranty.  On the
date that Contractor achieves Final Completion, Contractor shall deliver to
SunRun or Assignee all manufacturers’ warranties it obtained when procuring the
equipment which shall be for the sole benefit of SunRun.
 
3. Warranties’ Transfer.  In the case that SunRun or Assignee sells a Solar
Facility, the warranties granted herein shall remain in effect and shall
transfer to the new owner of the Solar Facility.
 
4. Limited Warranty Exclusions.  The warranty and obligations stated here shall
not apply to:
 
(a) Damage, malfunction, or degradation of Solar Facility caused by failure to
properly operate or maintain the Solar Facility in accordance with the printed
instructions provided with the Solar Facility;



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 
 

--------------------------------------------------------------------------------

 

 


 
(b) Damage, malfunction, or degradation of electrical output caused by any
repair or replacement using a part or service not provided or authorized in
writing by Contractor; and
 
(c) Damage, malfunction, or degradation of the Solar Facility resulting from
SunRun or third party abuse, accident, alteration, improper maintenance, misuse,
negligence or vandalism, or from earthquake, fire, flood, or other acts of God.
 
5. Warranty Disclaimer. THE EXPRESS WARRANTIES CONTAINED HEREIN ARE EXCLUSIVE
AND IN LIEU OF ALL OTHER STATUTORY, EXPRESS OR IMPLIED WARRANTIES, INCLUDING ANY
WARRANTIES OF MERCHANTABILITY, HABITABILITY, OR FITNESS FOR A PARTICULAR USE OR
PURPOSE. ANY STATUTORY OR IMPLIED WARRANTIES ARE WAIVED TO THE FULLEST EXTENT
PERMISSIBLE UNDER STATE AND FEDERAL LAW.
 
6. Mutual Waiver of Consequential Damages.  SUNRUN AND REAL GOODS WAIVE CLAIMS
AGAINST EACH OTHER FOR CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATED TO THIS
WARRANTY AND AGREEMENT.  FOR PURPOSES OF THIS WARRANTY AND AGREEMENT,
“CONSEQUENTIAL DAMAGES” WILL INCLUDE THE FOLLOWING:  (I) DAMAGES INCURRED BY
SUNRUN FOR LOSSES OF USE, INCOME, PROFIT AND FINANCING; AND (II) DAMAGES
INCURRED BY REAL GOODS FOR PRINCIPAL OFFICE AND SITE OFFICE EXPENSES (INCLUDING
BUT NOT LIMITED TO THE COMPENSATION OF PERSONNEL STATIONED THERE) AND FOR LOSSES
OF INCOME, PROFIT OR FINANCING FROM OR RELATED TO THIS WARRANTY AND AGREEMENT OR
REAL GOODS’ OTHER CONTRACTS.
 


 


 





[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 


 
 

--------------------------------------------------------------------------------

 



 
Exhibit E
 
Pending Solar Facility Addendums
 


 
[***]
 





[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


 
